

114 HR 6482 IH: Frank R. Wolf International Religious Freedom Act
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6482IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Smith of New Jersey introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the International Religious Freedom Act of 1998 to improve the ability of the United
			 States to advance religious freedom globally through enhanced diplomacy,
			 training, counterterrorism, and foreign assistance efforts, and through
			 stronger and more flexible political responses to religious freedom
			 violations and violent extremism worldwide, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Frank R. Wolf International Religious Freedom Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings; policy; sense of Congress.
					Sec. 3. Definitions.
					TITLE I—Department of State activities
					Sec. 101. Office on International Religious Freedom; Ambassador at Large for International
			 Religious Freedom.
					Sec. 102. Annual Report on International Religious Freedom.
					Sec. 103. Training for Foreign Service officers.
					Sec. 104. Prisoner lists and issue briefs on religious freedom concerns.
					TITLE II—National Security Council
					Sec. 201. Special Adviser for International Religious Freedom.
					TITLE III—Presidential actions
					Sec. 301. Non-state actor designations.
					Sec. 302. Presidential actions in response to particularly severe violations of religious freedom.
					Sec. 303. Report to Congress.
					Sec. 304. Presidential waiver.
					Sec. 305. Publication in the Federal Register.
					TITLE IV—Promotion of religious freedom
					Sec. 401. Assistance for promoting religious freedom.
					TITLE V—Designated Persons List for Particularly Severe Violations of Religious Freedom
					Sec. 501. Designated Persons List for Particularly Severe Violations of Religious Freedom.
					TITLE VI—Miscellaneous provisions
					Sec. 601. Miscellaneous provisions.
					Sec. 602. Clerical amendments.
			2.Findings; policy; sense of Congress
 (a)FindingsSection 2(a) of the International Religious Freedom Act of 1998 (22 U.S.C. 6401(a)) is amended— (1)in paragraph (3), by inserting The freedom of thought, conscience, and religion is understood to protect theistic and non-theistic beliefs and the right not to profess or practice any religion. before Governments;
 (2)in paragraph (4), by adding at the end the following: A policy or practice of routinely denying applications for visas for religious workers in a country can be indicative of a poor state of religious freedom in that country.; and
 (3)in paragraph (6)— (A)by inserting and the specific targeting of non-theists, humanists, and atheists because of their beliefs after religious persecution; and
 (B)by inserting and in regions where non-state actors exercise significant political power and territorial control before the period at the end. (b)PolicySection 2(b) of the International Religious Freedom Act of 1998 (22 U.S.C. 6401(b)) is amended—
 (1)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E); (2)by striking the matter preceding subparagraph (A), as redesignated, and inserting the following:
					
 (1)In generalThe following shall be the policy of the United States:; and (3)by adding at the end the following:
					
 (2)Evolving policies and coordinated diplomatic responsesBecause the promotion of international religious freedom protects human rights, advances democracy abroad, and advances United States interests in stability, security, and development globally, the promotion of international religious freedom requires new and evolving policies and diplomatic responses that—
 (A)are drawn from the expertise of the national security agencies, the diplomatic services, and other governmental agencies and nongovernmental organizations; and
 (B)are coordinated across and carried out by the entire range of Federal agencies.. (c)Sense of CongressIt is the sense of Congress that—
 (1)a policy or practice by the government of any foreign country of routinely denying visa applications for religious workers can be indicative of a poor state of religious freedom in that country; and
 (2)the United States Government should seek to reverse any such policy by reviewing the entirety of the bilateral relationship between such country and the United States.
 3.DefinitionsSection 3 of the International Religious Freedom Act of 1998 (22 U.S.C. 6402) is amended— (1)by redesignating paragraph (13) as paragraph (16);
 (2)by redesignating paragraphs (10), (11), and (12) as paragraphs (12), (13), and (14), respectively; (3)by inserting after paragraph (9) the following:
				
 (10)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (11)Non-state actorThe term non-state actor means a nonsovereign entity that— (A)exercises significant political power and territorial control;
 (B)is outside the control of a sovereign government; and (C)often employs violence in pursuit of its objectives.;
 (4)by inserting after paragraph (14), as redesignated, the following:  (15)Special watch listThe term Special Watch List means the Special Watch List described in section 402(b)(1)(A)(iii).; and
 (5)in paragraph (16), as redesignated— (A)in subparagraph (A)—
 (i)by redesignating clauses (iv) and (v) as clauses (v) and (vi), respectively; and (ii)by inserting after clause (iii) the following:
						
 (iv)not professing a particular religion, or any religion;; and (B)in subparagraph (B)—
 (i)by inserting conscience, non-theistic views, or before religious belief or practice; and (ii)by inserting forcibly compelling non-believers or non-theists to recant their beliefs or to convert, after forced religious conversion,.
					IDepartment of State activities
			101.Office on International Religious Freedom; Ambassador at Large for International Religious Freedom
 (a)In generalSection 101 of the International Religious Freedom Act of 1998 (22 U.S.C. 6411) is amended— (1)in subsection (b), by inserting , and shall report directly to the Secretary of State before the period at the end;
 (2)in subsection (c)— (A)in paragraph (1)—
 (i)by striking responsibility and inserting responsibilities; (ii)by striking shall be to advance and inserting the following:
								
 shall be to—(A)advance; (iii)in subparagraph (A), as redesignated, by striking the period at the end and inserting ; and; and
 (iv)by adding at the end the following:  (B)integrate United States international religious freedom policies and strategies into the foreign policy efforts of the United States.;
 (B)in paragraph (2), by inserting the principal adviser to before the Secretary of State; (C)in paragraph (3)—
 (i)in subparagraph (A), by striking and at the end; (ii)in subparagraph (B), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (C)contacts with nongovernmental organizations that have an impact on the state of religious freedom in their respective societies or regions, or internationally.;
 (D)by redesignating paragraph (4) as paragraph (5); and (E)by inserting after paragraph (3) the following:
							
 (4)Coordination responsibilitiesIn order to promote religious freedom as an interest of United States foreign policy, the Ambassador at Large—
 (A)shall coordinate international religious freedom policies across all programs, projects, and activities of the United States; and
 (B)should participate in any interagency processes on issues in which the promotion of international religious freedom policy can advance United States national security interests, including in democracy promotion, stability, security, and development globally.; and
 (3)in subsection (d), by striking staff for the Office and all that follows and inserting appropriate staff for the Office, including full-time equivalent positions and other temporary staff positions needed to compile, edit, and manage the Annual Report under the direct supervision of the Ambassador at Large, and for the conduct of investigations by the Office and for necessary travel to carry out this Act. The Secretary of State should provide the Ambassador at Large with sufficient funding to carry out the duties described in this section, including, as necessary, representation funds. On the date on which the President’s annual budget request is submitted to Congress, the Secretary shall submit an annual report to the appropriate congressional committees that includes a report on staffing levels for the International Religious Freedom Office..
 (b)Sense of CongressIt is the sense of Congress that maintaining an adequate staffing level at the Office, such as was in place during fiscal year 2016, is necessary for the Office to carry out its important work.
				102.Annual Report on International Religious Freedom
 (a)In generalSection 102(b)(1) of the International Religious Freedom Act of 1998 (22 U.S.C. 6412(b)(1)) is amended—
 (1)in the matter preceding subparagraph (A), by striking September 1 and inserting May 1; (2)in subparagraph (A)—
 (A)in clause (iii), by striking ; and and inserting as well as the routine denial of visa applications for religious workers;; (B)by redesignating clause (iv) as clause (vii); and
 (C)by inserting after clause (iii) the following:  (iv)particularly severe violations of religious freedom in that country if such country does not have a functioning government or the government of such country does not control its territory;
 (v)the identification of prisoners, to the extent possible, in that country pursuant to section 108(d);
 (vi)any action taken by the government of that country to censor religious content, communications, or worship activities online, including descriptions of the targeted religious group, the content, communication, or activities censored, and the means used; and;
 (3)in subparagraph (B), in the matter preceding clause (i)— (A)by inserting persecution of lawyers, politicians, or other human rights advocates seeking to defend the rights of members of religious groups or highlight religious freedom violations, prohibitions on ritual animal slaughter or male infant circumcision, after entire religions,; and
 (B)by inserting policies that ban or restrict the public manifestation of religious belief and the peaceful involvement of religious groups or their members in the political life of each such foreign country, after such groups,;
 (4)in subparagraph (C), by striking A description of United States actions and and inserting A detailed description of United States actions, diplomatic and political coordination efforts, and other; and
 (5)in subparagraph (F)(i)— (A)by striking section 402(b)(1) and inserting section 402(b)(1)(A)(ii); and
 (B)by adding at the end the following: Any country in which a non-state actor designated as an entity of particular concern for religious freedom under section 301 of the Frank R. Wolf International Religious Freedom Act is located shall be included in this section of the report..
 (b)Sense of CongressIt is the sense of Congress that— (1)the original intent of the International Religious Freedom Act of 1998 (22 U.S.C. 6401 et seq.) was to require annual reports from both the Department of State and the Commission on International Religious Freedom to be delivered each year, during the same calendar year, and with at least 5 months separating these reports, in order to provide updated information for policymakers, Members of Congress, and nongovernmental organizations; and
 (2)given that the annual Country Reports on Human Rights Practices no longer contain updated information on religious freedom conditions globally, it is important that the Department of State coordinate with the Commission to fulfill the original intent of the International Religious Freedom Act of 1998.
					103.Training for Foreign Service officers
 (a)Amendments to Foreign Service Act of 1980Section 708 of the Foreign Service Act of 1980 (22 U.S.C. 4028) is amended— (1)in subsection (a)—
 (A)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively; (B)by striking (a) The Secretary of State and inserting the following:
							
								(a)Human rights, religious freedom, and human trafficking training
 (1)In generalThe Secretary of State; and (C)by adding at the end the following:
							
								(2)Religious freedom training
 (A)In generalIn carrying out the training required under paragraph (1)(B), the Director of the George P. Shultz National Foreign Affairs Training Center shall, not later than the one year after the date of the enactment of the Frank R. Wolf International Religious Freedom Act, conduct training on religious freedom for all Foreign Service officers, including all entry level officers, all officers prior to departure for posting outside the United States, and all outgoing deputy chiefs of mission and ambassadors. Such training shall be included in—
 (i)the A–100 course attended by all Foreign Service officers; (ii)the courses required of every Foreign Service officer prior to a posting outside the United States, with segments tailored to the particular religious demography, religious freedom conditions, and United States strategies for advancing religious freedom, in each receiving country; and
 (iii)the courses required of all outgoing deputy chiefs of mission and ambassadors. (B)Development of curriculumIn carrying out the training required under paragraph (1)(B), the Ambassador at Large for International Religious Freedom, in coordination with the Director of the George P. Shultz National Foreign Affairs Training Center and other Federal officials, as appropriate, and in consultation with the United States Commission on International Religious Freedom established under section 201(a) of the International Religious Freedom Act of 1998 (22 U.S.C. 6431(a)), shall make recommendations to the Secretary of State regarding a curriculum for the training of United States Foreign Service officers under paragraph (1)(B) on the scope and strategic value of international religious freedom, how violations of international religious freedom harm fundamental United States interests, how the advancement of international religious freedom can advance such interests, how United States international religious freedom policy should be carried out in practice by United States diplomats and other Foreign Service officers, and the relevance and relationship of international religious freedom to United States defense, diplomacy, development, and public affairs efforts. The Secretary of State should ensure the availability of sufficient resources to develop and implement such curriculum.
 (C)Information sharingThe curriculum and training materials developed under this paragraph shall be shared with the United States Armed Forces and other Federal departments and agencies with personnel who are stationed overseas, as appropriate, to provide training on—
 (i)United States religious freedom policies; (ii)religious traditions;
 (iii)religious engagement strategies; (iv)religious and cultural issues; and
 (v)efforts to counter violent religious extremism.; (2)in subsection (b), by striking The Secretary of State and inserting Refugees.—The Secretary of State; and
 (3)in subsection (c), by striking The Secretary of State and inserting Child Soldiers.—The Secretary of State. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State, with the assistance of the Ambassador at Large for International Religious Freedom, and the Director of the Foreign Service Institute, located at the George P. Shultz National Foreign Affairs Training Center, shall submit a report to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate that contains a plan for undertaking training for Foreign Service officers under section 708 of the Foreign Services Act of 1980, as amended by subsection (a).
 104.Prisoner lists and issue briefs on religious freedom concernsSection 108 of the International Religious Freedom Act of 1998 (22 U.S.C. 6417) is amended— (1)in subsection (b), by striking faith, and inserting activities, religious freedom advocacy, or efforts to protect and advance the universally recognized right to the freedom of religion,;
 (2)in subsection (c), by striking , as appropriate, provide and inserting make available; and (3)by adding at the end the following:
					
						(d)Victims list maintained by the United States Commission on International Religious Freedom
 (1)In generalThe Commission shall make publicly available, to the extent practicable, online and in official publications, lists of persons it determines are imprisoned or detained, have disappeared, been placed under house arrest, been tortured, or subjected to forced renunciations of faith for their religious activity or religious freedom advocacy by the government of a foreign country that the Commission recommends for designation as a country of particular concern for religious freedom under section 402(b)(1)(A)(ii) or by a non-state actor that the Commission recommends for designation as an entity of particular concern for religious freedom under section 301 of the Frank R. Wolf International Religious Freedom Act and include as much publicly available information as practicable on the conditions and circumstances of such persons.
 (2)DiscretionIn compiling lists under paragraph (1), the Commission shall exercise all appropriate discretion, including consideration of the safety and security of, and benefit to, the persons who may be included on the lists and the families of such persons..
				IINational Security Council
 201.Special Adviser for International Religious FreedomThe position described in section 101(k) of the National Security Act of 1947 (50 U.S.C. 3021(k)) should assist the Ambassador at Large for International Religious Freedom to coordinate international religious freedom policies and strategies throughout the executive branch and within any interagency policy committee of which the Ambassador at Large is a member.
			IIIPresidential actions
			301.Non-state actor designations
 (a)In generalThe President, concurrent with the annual foreign country review required under section 402(b)(1)(A) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)(1)(A)), shall—
 (1)review and identify any non-state actors operating in any such reviewed country or surrounding region that have engaged in particularly severe violations of religious freedom; and
 (2)designate, in a manner consistent with such Act, each such non-state actor as an entity of particular concern for religious freedom.
 (b)ReportWhenever the President designates a non-state actor under subsection (a) as an entity of particular concern for religious freedom, the President, as soon as practicable after the designation is made, shall submit a report to the appropriate congressional committees that describes the reasons for such designation.
 (c)ActionsThe President should take specific actions, when practicable, to address severe violations of religious freedom of non-state actors that are designated under subsection (a)(2).
 (d)Department of State annual reportThe Secretary of State should include information detailing the reasons the President designated a non-state actor as an entity of particular concern for religious freedom under subsection (a) in the Annual Report required under section 102(b)(1) of the International Religious Freedom Act of 1998 (22 U.S.C. 6412(b)(1)).
 (e)Sense of CongressIt is the sense of Congress that— (1)the Secretary of State should work with Congress and the U.S. Commission on International Religious Freedom—
 (A)to create new political, financial, and diplomatic tools to address severe violations of religious freedom by non-state actors; and
 (B)to update the actions the President can take under section 405 of the International Religious Freedom Act of 1998 (22 U.S.C. 6445);
 (2)governments must ultimately be held accountable for the abuses that occur in their territories; and (3)any actions the President takes after designating a non-state actor as an entity of particular concern should also involve high-level diplomacy with the government of the country in which the non-state actor is operating.
 (f)Determinations of responsible partiesIn order to appropriately target Presidential actions under the International Religious Freedom Act of 1998 (22 U.S.C. 6401 et seq.), the President, with respect to each non-state actor designated as an entity of particular concern for religious freedom under subsection (a), shall seek to determine, to the extent practicable, the specific officials or members that are responsible for the particularly severe violations of religious freedom engaged in or tolerated by such non-state actor.
 (g)DefinitionsIn this section, the terms appropriate congressional committees, non-state actor, and particularly severe violations of religious freedom have the meanings given such terms in section 3 of the International Religious Freedom Act of 1998 (22 U.S.C. 6402), as amended by section 3 of this Act.
 302.Presidential actions in response to particularly severe violations of religious freedomSection 402 of the International Religious Freedom Act of 1998 (22 U.S.C. 6442) is amended— (1)in subsection (b)—
 (A)in paragraph (1)— (i)by amending subparagraph (A) to read as follows:
							
 (A)In generalNot later than 90 days after the date on which each Annual Report is submitted under section 102(b), the President shall—
 (i)review the status of religious freedom in each foreign country to determine whether the government of that country has engaged in or tolerated particularly severe violations of religious freedom in each such country during the preceding 12 months or longer;
 (ii)designate each country the government of which has engaged in or tolerated violations described in clause (i) as a country of particular concern for religious freedom; and
 (iii)designate each country that engaged in or tolerated severe violations of religious freedom during the previous year, but does not meet, in the opinion of the President at the time of publication of the Annual Report, all of the criteria described in section 3(15) for designation under clause (ii) as being placed on a Special Watch List.; and
 (ii)in subparagraph (C), by striking prior to September 1 of the respective year and inserting before the date on which each Annual Report is submitted under section 102(b); (B)by amending paragraph (3) to read as follows:
						
							(3)Congressional notification
 (A)In generalWhenever the President designates a country as a country of particular concern for religious freedom under paragraph (1)(A)(ii), the President, not later than 90 days after such designation, shall submit to the appropriate congressional committees—
 (i)the designation of the country, signed by the President; (ii)the identification, if any, of responsible parties determined under paragraph (2); and
 (iii)a description of the actions taken under subsection (c), the purposes of the actions taken, and the effectiveness of the actions taken.
 (B)Removal of designationA country that is designated as a country of particular concern for religious freedom under paragraph (1)(A)(ii) shall retain such designation until the President determines and reports to the appropriate congressional committees that the country should no longer be so designated.; and
 (C)by adding at the end the following:  (4)Effect on designation as country of particular concernThe presence or absence of a country from the Special Watch List in any given year shall not preclude the designation of such country as a country of particular concern for religious freedom under paragraph (1)(A)(ii) in any such year.; and
 (2)in subsection (c)(5), by striking the President must designate the specific sanction or sanctions which he determines satisfy the requirements of this subsection. and inserting the President shall designate the specific sanction or sanctions that the President determines satisfy the requirements under this subsection and include a description of the impact of such sanction or sanctions on each country..
 303.Report to CongressSection 404(a)(4)(A) of the International Religious Freedom Act of 1998 (22 U.S.C. 6444(a)(4)(A)) is amended—
 (1)in clause (ii), by striking and at the end; (2)in clause (iii), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (iv)the impact on the advancement of United States interests in democracy, human rights, and security, and a description of policy tools being applied in the country, including programs that target democratic stability, economic growth, and counterterrorism.. 
 304.Presidential waiverSection 407 of the International Religious Freedom Act of 1998 (22 U.S.C. 6447) is amended— (1)in subsection (a)—
 (A)by striking subsection (b) and inserting subsection (c); (B)by inserting , for a single, 180-day period, after may waive;
 (C)by striking paragraph (1); and (D)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively;
 (2)by redesignating subsection (b) as subsection (c); (3)by inserting after subsection (a) the following:
					
 (b)Additional authoritySubject to subsection (c), the President may waive, for any additional specified period of time after the 180-day period described in subsection (a), the application of any of the actions described in paragraphs (9) through (15) of section 405(a) (or a commensurate substitute action) with respect to a country, if the President determines and reports to the appropriate congressional committees that—
 (1)the respective foreign government has ceased the violations giving rise to the Presidential action; or
 (2)the important national interest of the United States requires the exercise of such waiver authority.;
 (4)in subsection (c), as redesignated, by inserting or (b) after subsection (a); and (5)by adding at the end the following:
					
 (d)Sense of CongressIt is the sense of Congress that— (1)ongoing and persistent waivers of the application of any of the actions described in paragraphs (9) through (15) of section 405(a) (or commensurate substitute action) with respect to a country do not fulfill the purposes of this Act; and
 (2)because the promotion of religious freedom is an important interest of United States foreign policy, the President, the Secretary of State, and other executive branch officials, in consultation with Congress, should seek to find ways to address existing violations, on a case-by-case basis, through the actions described in section 405 or other commensurate substitute action.. 
 305.Publication in the Federal RegisterSection 408(a)(1) of the International Religious Freedom Act of 1998 (22 U.S.C. 6448(a)(1)) is amended by adding at the end the following: Any designation of a non-state actor as an entity of particular concern for religious freedom under section 301 of the Frank R. Wolf International Religious Freedom Act and, if applicable and to the extent practicable, the identities of individuals determined to be responsible for violations described in subsection (f) of such section..
			IVPromotion of religious freedom
			401.Assistance for promoting religious freedom
 (a)Availability of assistanceIt is the sense of Congress that for each fiscal year that begins on or after the date of the enactment of this Act, the President should request sufficient appropriations from Congress to support—
 (1)the vigorous promotion of international religious freedom and for projects to advance United States interests in the protection and advancement of international religious freedom, in particular, through grants to groups that—
 (A)are capable of developing legal protections or promoting cultural and societal understanding of international norms of religious freedom;
 (B)seek to address and mitigate religiously motivated and sectarian violence and combat violent extremism; or
 (C)seek to strengthen investigations, reporting, and monitoring of religious freedom violations, including genocide perpetrated against religious minorities; and
 (2)the establishment of an effective Religious Freedom Defense Fund, to be administered by the Ambassador at Large for International Religious Freedom, to provide grants for—
 (A)victims of religious freedom abuses and their families to cover legal and other expenses that may arise from detention, imprisonment, torture, fines, and other restrictions; and
 (B)projects to help create and support training of a new generation of defenders of religious freedom, including legal and political advocates, and civil society projects which seek to create advocacy networks, strengthen legal representation, train and educate new religious freedom defenders, and build the capacity of religious communities and rights defenders to protect against religious freedom violations, mitigate societal or sectarian violence, or minimize legal or other restrictions of the right to freedom of religion.
 (b)PreferenceIt is the sense of Congress that, in providing grants under subsection (a), the Ambassador at Large for International Religious Freedom should, as appropriate, give preference to projects targeting religious freedom violations in countries—
 (1)designated as countries of particular concern for religious freedom under section 402(b)(1) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)(1)); or
 (2)included on the Special Watch List described in section 402(b)(1)(A)(iii) of the International Religious Freedom Act of 1998, as added by section 302(1)(A)(i) of this Act.
					(c)Administration and consultations
 (1)AdministrationAmounts made available under subsection (a) shall be administered by the Ambassador at Large for International Religious Freedom.
 (2)ConsultationsIn developing priorities and policies for providing grants authorized under subsection (a), including programming and policy, the Ambassador at Large for International Religious Freedom should consult with other Federal agencies, including the United States Commission on International Religious Freedom and, as appropriate, nongovernmental organizations.
					VDesignated Persons List for Particularly Severe Violations of Religious Freedom
 501.Designated Persons List for Particularly Severe Violations of Religious FreedomTitle VI of the International Religious Freedom Act of 1998 (22 U.S.C. 6471 et seq.) is amended— (1)by redesignating section 605 as section 606; and
 (2)by inserting after section 604 the following:  605.Designated Persons List for Particularly Severe Violations of Religious Freedom (a)List (1)In generalThe Secretary of State, in coordination with the Ambassador at Large and in consultation with relevant government and nongovernment experts, shall establish and maintain a list of foreign individuals to whom a consular post has denied a visa on the grounds of particularly severe violations of religious freedom under section 212(a)(2)(G) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(G)), or who are subject to financial sanctions or other measures for particularly severe violations of freedom of religion.
 (2)ReferenceThe list required under paragraph (1) shall be known as the Designated Persons List for Particularly Severe Violations of Religious Freedom. (b)Report (1)In generalThe Secretary of State shall submit a report to the appropriate congressional committees that contains the list required under subsection (a), including, with respect to each foreign individual on the list—
 (A)the name of the individual and a description of the particularly severe violation of religious freedom committed by the individual;
 (B)the name of the country or other location in which such violation took place; and (C)a description of the actions taken pursuant to this Act or any other Act or Executive order in response to such violation.
 (2)Submission and updatesThe Secretary of State shall submit to the appropriate congressional committees— (A)the initial report required under paragraph (1) not later than 180 days after the date of the enactment of the Frank R. Wolf International Religious Freedom Act; and
 (B)updates to the report every 180 days thereafter and as new information becomes available. (3)FormThe report required under paragraph (1) should be submitted in unclassified form but may contain a classified annex.
 (4)DefinitionIn this subsection, the term appropriate congressional committees means— (A)the Committee on Foreign Relations of the Senate;
 (B)the Committee on Appropriations of the Senate; (C)the Committee on Banking, Housing, and Urban Affairs of the Senate;
 (D)the Committee on Foreign Affairs of the House of Representatives; (E)the Committee on Appropriations of the House of Representatives; and
 (F)the Committee on Financial Services of the House of Representatives..  VIMiscellaneous provisions 601.Miscellaneous provisionsTitle VII of the International Religious Freedom Act of 1998 (22 U.S.C. 6481 et seq.) is amended by adding at the end the following:
				
					702.Voluntary codes of conduct for United States institutions of higher education outside the United
			 States
 (a)FindingCongress recognizes the enduring importance of United States institutions of higher education worldwide—
 (1)for their potential for shaping positive leadership and new educational models in host countries; and
 (2)for their emphasis on teaching universally recognized rights of free inquiry and academic freedom. (b)Sense of CongressIt is the sense of Congress that United States institutions of higher education operating campuses outside the United States or establishing any educational entities with foreign governments, particularly with or in countries the governments of which engage in or tolerate severe violations of religious freedom as identified in the Annual Report, should seek to adopt a voluntary code of conduct for operating in such countries that should—
 (1)uphold the right of freedom of religion of their employees and students, including the right to manifest that religion peacefully as protected in international law;
 (2)ensure that the religious views and peaceful practice of religion in no way affect, or be allowed to affect, the status of a worker’s or faculty member’s employment or a student’s enrollment; and
 (3)make every effort in all negotiations, contracts, or memoranda of understanding engaged in or constructed with a foreign government to protect academic freedom and the rights enshrined in the United Nations Declaration of Human Rights.
							703.Sense of Congress regarding national security strategy to promote religious freedom through United
 States foreign policyIt is the sense of Congress that the annual national security strategy report of the President required under section 108 of the National Security Act of 1947 (50 U.S.C. 3043)—
 (1)should promote international religious freedom as a foreign policy and national security priority; and
 (2)should articulate that promotion of the right to freedom of religion is a strategy that— (A)protects other, related human rights, and advances democracy outside the United States; and
 (B)makes clear its importance to United States foreign policy goals of stability, security, development, and diplomacy;
 (3)should be a guide for the strategies and activities of relevant Federal agencies; and (4)should inform the Department of Defense quadrennial defense review under section 118 of title 10, United States Code, and the Department of State Quadrennial Diplomacy and Development Review.. 
 602.Clerical amendmentsThe table of contents of the International Religious Freedom Act of 1998 (22 U.S.C. 6401 note) is amended—
 (1)by striking the item relating to section 605 and inserting the following:   Sec. 606. Studies on the effect of expedited removal provisions on asylum claims.; (2)by inserting after the item relating to section 604 the following:
					
						
							Sec. 605. Designated Persons List for Particularly Severe Violations of Religious Freedom.;
 and(3)by adding at the end the following:   Sec. 702. Voluntary codes of conduct for United States institutions of higher education operating outside the United States. Sec. 703. Sense of Congress regarding national security strategy to promote religious freedom through United States foreign policy.. 